Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to pure mathematical manipulation. 
Regarding claim 1
There is no utilization at the end of the claim for a practical use of the data.  How is the data outputted—to a database, a GUI, a computer screen? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9, 12, 14—16 is/are rejected under 35 U.S.C. 103 as being unpatentable over vom  Wimmerspeg (US 2004/0004480 A1) in view Lang (CN-1849094-A) in view of Dunkel (WO-9216852-A1).

Regarding claim 1
vom  Wimmerspeg discloses
A method for correcting influences on magnetic resonance imaging of an examination object caused by fluctuations in a basic magnetic field ([0014])  
vom  Wimmerspeg does not explicitly teach                    
“wherein generating, by a magnetic resonance (MR) scanner, respective MR data sets for two or  more measurement periods, wherein each of the respective MR data sets contains at least one two-dimensional (2D) individual data set; 
performing a regression analysis, by a controller, to determine at least one phase correction value for a measurement period to be corrected of the two or more measurement periods, two or more different individual data sets from the MR data sets being taken into  account in the regression analysis,  
 generating, by the controller, an MR image is generated based on the respective MR data sets and the at least one phase correction value”.
Lang, however, teaches 
wherein generating, by a magnetic resonance (MR) scanner, respective MR data sets for two or  more measurement periods, wherein each of the respective MR data sets contains at least one two-dimensional (2D) individual data set (Invention Content, ¶2; 1.2 The Fixed Reference Mark, ¶8 & ¶19 2D data sets are acquired at different periods); 

vom Wimmerspeg in view of Lang do not tech 
“performing a regression analysis, by a controller, to determine at least one phase correction value for a measurement period to be corrected of the two or more measurement periods, two or more different individual data sets from the MR data sets being taken into  account in the regression analysis,  
 generating, by the controller, an MR image is generated based on the respective MR data sets and the at least one phase correction value.” 
	Dunkel, however, teaches 
performing a regression analysis (claim 16), by a controller (a controller is inherent), to determine at least one phase correction value (claim 16) for a measurement period to be corrected of the two or more measurement periods, two or more different individual data sets from the MR data sets being taken into  account in the regression analysis (claim 16, spectral and imaging data—multiple sets are both correct),  
 	generating, by the controller, an MR image is generated based on the respective MR data sets and the at least one phase correction value (Summary Of Invention, ¶9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “data sets” as taught by 


Lang as well s the “regression analysis” of Dunkel in the method of  vom Wimmerspeg.
The justification for this modification would be to use the data to enact “magnetic shimming” which makes the B.sub.0 field more homogeneous. 
Regarding claim 8
Von Wimmerspeg in view of Lang in view of Dunkel teach the method as claimed in claim 1, 
Dunkel applied to claim 8 further teach 
wherein: 
the generation of the MR data sets includes exciting at least two slices of the examination object and generating an assigned individual data set for each of the at least two slices in each case (Summary Of Invention ¶7); and
the two or more different individual data sets that are taken into account in the regression analysis include at least two different individual data sets from the same MR data set and which are assigned to different slices of the at least two slices (Summary Of Invention, ¶2).
Regarding claim 9
Von Wimmerspeg in view of Lang in view of Dunkel teach the method as claimed in claim 1, 
Lang applied to claim 9

the generation of the MR data sets includes at least two receive channels of the MR device are used and an assigned individual data set is generated for each of the at least two receive channels in each case (1.2 Fix Reference Mark, ¶ 43, multiple channels); and
Dunkel applied to claim 9 further teaches 
the two or more different individual data sets that are taken into account in the regression analysis include at least two different individual data sets from the same MR data set and which are assigned to different receive channels of the at least two receive channels (claim 16) for a measurement period to be corrected of the two or more measurement periods, two or more different individual data sets from the MR data sets being taking into account in the regression analysis (claim 16, spectral and imaging data—multiple sets are both corrected).
Regarding claim 12
Von Wimmerspeg in view of Lang in view of Dunkel teach method as claimed in claim 1, wherein:
Dunkel applied to claim 12 further teaches 
the at least one phase correction value includes a first phase correction value corresponding to a temporally constant component of a deviation of a phase 
response from a predetermined reference phase response during the measurement period to be corrected (Background Of Invention, ¶1—3); and/or

the at least one phase correction value contains a second phase correction value corresponding to a temporally linear component of the deviation (Background Of Invention, ¶1—3).
Regarding claim 14
Wimmerspeg discloses 
A system for magnetic resonance (MR) imaging of an examination object, the system ([0014])  comprising:
Wimmerspeg does not disclose
“a MR scanner configured to generate an MR data set for two or more measurement periods, each of the respective MR data sets containing at least one two-dimensional (2D) individual data set; and
a controller configured to:
perform a regression analysis to determine at least one phase correction value for a measurement period to be corrected of the two or more measurement periods, two or more different individual data sets from the MR data sets being taking into account in the regression analysis; and
generate an MR image based on the MR data sets and the at least one phase correction value”.
Lang, however, teaches 


a MR scanner configured to generate an MR data set for two or more measurement periods, each of the respective MR data sets containing at least one two-dimensional (2D) individual data set (Invention Content, ¶2; 1.2 The Fixed Reference Mark, ¶8 & ¶19 2D data sets are acquired at different periods).
Wimmerspeg in view of Lang do not teach 
“a controller configured to:
perform a regression analysis to determine at least one phase correction value for a measurement period to be corrected of the two or more measurement periods, two or more different individual data sets from the MR data sets being taking into account in the regression analysis; and
generate an MR image based on the MR data sets and the at least one phase correction value.” 
Dunkel, however, teaches a controller (the controller is inherent: something must be running the machine) configured to:
perform a regression analysis (claim 16) to determine at least one phase correction value (claim 16) for a measurement period to be corrected of the two or more measurement periods, two or more different individual data sets from the MR data sets being taking into account in the regression analysis (claim 16, spectral and imaging data—multiple sets are both corrected); and

generate an MR image based on the MR data sets and the at least one phase correction value (Summary Of Invention, ¶9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “data sets” as taught by Lang as well s the “regression analysis” of Dunkel in the method of  vom Wimmerspeg.
The justification for this modification would be to use the data to enact “magnetic shimming” which makes the B.sub.0 field more homogeneous. 
Regarding claim 15
Wimmerspeg discloses 
A system for magnetic resonance (MR) imaging of an examination object ([0014]), the system comprising: 
Wimmerspeg does not disclose 
“a memory that stores a computer program; and 
a processor configured to execute the computer program to:
perform a regression analysis on a MR data set for two or more measurement periods, each of the respective MR data sets containing at least one two-dimensional (2D) individual data set, to determine at least one phase correction value for a measurement period to be corrected of the two or more 


measurement periods, two or more different individual data sets from the MR data sets being taking into account in the regression analysis; and 
generate an MR image based on the MR data sets and the at least one phase correction value”.
Lang, however, teaches 
a memory that stores a computer program (1.2 The Fixed Reference Mark ¶ 27); and 
a processor configured to execute the computer program to (1.2 The Fixed Reference Mark ¶ 39)
Wimmerspeg in view of Lang do not teach 
“perform a regression analysis on a MR data set for two or more measurement periods, each of the respective MR data sets containing at least one two-dimensional (2D) individual data set, to determine at least one phase correction value for a measurement period to be corrected of the two or more 
measurement periods, two or more different individual data sets from the MR data sets being taking into account in the regression analysis; and 
generate an MR image based on the MR data sets and the at least one phase correction value”.
Dunkel, however, teaches 


perform a regression analysis (claim 16)  on a MR data set for two or more measurement periods, each of the respective MR data sets containing at least one two-dimensional (2D) individual data set, to determine at least one phase correction value (claim 16) for a measurement period to be corrected of the two or more measurement periods, two or more different individual data sets from the MR data sets being taking into account in the regression analysis (claim 16, spectral and imaging data—multiple sets are both corrected); and 
generate an MR image based on the MR data sets and the at least one phase correction value (Summary Of Invention, ¶9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “data sets” as taught by Lang as well s the “regression analysis” of Dunkel in the method of  vom Wimmerspeg.
The justification for this modification would be to use the data to enact “magnetic shimming” which makes the B.sub.0 field more homogeneous. 
Regarding claim 16
Von Wimmerspeg in view of Lang in view of Dunkel teach the 
system as claimed in claim 15,
	Lang applied to claim 16 further teaches 


further comprising a MR scanner configured to generate the MR data set (Invention Content,  ¶ 2). 
Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over vom  Wimmerspeg (US 2004/0004480 A1) in view Lang (CN-1849094-A) in view of Dunkel (WO-9216852-A1) in view of Tran (US 10052026 B1).
Regarding claim 2
	
Von Wimmerspeg in view of Lang in view of Dunkel teach the method as claimed in claim 1, 
Von Wimmerspeg in view of Lang in view of Dunkel do not explicitly 
“wherein the regression analysis is performed as a multivariate regression analysis”.
Tran, however, teaches 
wherein the regression analysis is performed as a multivariate regression analysis (column 58, lines 35—65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multivariate regression analysis” as taught by Tran in the method of Von Wimmerspeg in view of Lang in view of Dunkel.



The justification for this modification would be to analyze similarities and dissimilarities between patients having similar health conditions and to predict future instances of the affliction (column 58, lines 35—65, Tran). 
Regarding claim 3
Von Wimmerspeg in view of Lang in view of Dunkel teach the method as claimed in claim 1, 
Von Wimmerspeg in view of Lang in view of Dunkel do not explicitly teach 
“wherein the controller is configured to apply a recurrent neural network (RNN) to perform the regression analysis”. 
Tran, however, 
wherein the controller is configured to apply a recurrent neural network (RNN) to perform the regression analysis (Mirror Learning Machine, ¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “RNNs” as taught by Tran in the method of Von Wimmerspeg in view of Lang in view of Dunkel.
The justification for this modification would be to recognize data's sequential characteristics and use patterns to predict the next likely scenario. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over vom  Wimmerspeg (US 2004/0004480 A1) in view Lang (CN-1849094-A) in view 


of Dunkel (WO-9216852-A1) in view of Tran (US 10052026 B1) in view of Chen CN 205665697 U). 
Regarding claim 4
Von Wimmerspeg in view of Lang in view of Dunkel in view of Tran teach the method as claimed in claim 3. 
Von Wimmerspeg in view of Lang in view of Dunkel in view of Tran do not explicitly teach 
“a convolutional long short-term memory module is applied for the application of the RNN;  
at least one convolutional layer followed by a non-convolutional long short-term memory module is applied for the application of the RNN; and/or 
at least one convolutional layer followed by a gated recurrent unit (GRU) is applied for the application of the RNN”.
Chen, however, teaches 
a convolutional long short-term memory module is applied for the application of the RNN (Contents Of Invention, ¶1—9);
at least one convolutional layer followed by a non-convolutional long short-term memory module is applied for the application of the RNN; and/or 
at least one convolutional layer followed by a gated recurrent unit (GRU) is applied for the application of the RNN (Contents Of Invention, ¶1—9)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “convolution layers of the RNN” as taught by Chen in the method of Von Wimmerspeg in view of Lang in view of Dunkel.
The justification for this modification would be to assist the doctor making more accurate diagnosis. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over vom  Wimmerspeg (US 2004/0004480 A1) in view Lang (CN-1849094-A) in view of Dunkel (WO-9216852-A1) in view of Jiang (CN 101509964 A) in view of   Berger (WO 2017197028 A1).                             
Regarding claim 5
Von Wimmerspeg in view of Lang in view of Dunkel teach the method as claimed in claim 1, 
Von Wimmerspeg in view of Lang in view of Dunkel do not teach 
“during the generation of the MR data sets, a navigator signal is recorded, the navigator signal depending on the fluctuation in the basic magnetic field; and 
the regression analysis is performed based on the navigator signal”.
Jiang, however, teaches 



during the generation of the MR data sets, a navigator signal is recorded, the navigator signal depending on the fluctuation in the basic magnetic field (Invention Contents, ¶ 4—5).
Von Wimmerspeg in view of Lang in view of Dunkel in view of Jiang do not explicitly teach 
“The regression analysis is performed based on the navigator signal.” 
Berger, however, teaches 
The regression analysis is performed based on the navigator signal (Summary  ¶ 30—32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “navigator signal dependent on the magnetic field” as taught by Jiang as well as the “regression 
analysis triggered by the navigator” in the method of  Von Wimmerspeg in view of Lang in view of Dunkel.
The justification for this modification would be to triggere data acquisition when the magnetic field is shimmed at its most homogeneous so to reduce motion artifacts in the MRI image. 
Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over vom  Wimmerspeg (US 2004/0004480 A1) in view Lang (CN-1849094-A) in 


view of Dunkel (WO-9216852-A1) in view of  Berger (WO 2017197028 A1).                             
Regarding claim 6
Von Wimmerspeg in view of Lang in view of Dunkel teach the method as claimed in claim 1, 
Von Wimmerspeg in view of Lang in view of Dunkel do not explicitly teach 
“wherein the two or more different individual data sets that are taken into account in the regression analysis include an individual data set from the MR data set generated for the measurement period to be corrected”.
Berger, however, teaches 
wherein the two or more different individual data sets that are taken into account in the regression analysis include an individual data set from the MR data set generated for the measurement period to be corrected (Summary  ¶ 30—32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “regressive ananlysis on different data sets” as taught by Berger in the method of Von Wimmerspeg in view of Lang in view of Dunkel.
The justification for this modification would be to achieve set specificity and sensitivity. 


Regarding claim 7
Von Wimmerspeg in view of Lang in view of Dunkel teach the method as claimed in claim 1, 
Von Wimmerspeg in view of Lang in view of Dunkel do not explictily teach 
“wherein the two or more different individual data sets that are taken into account in the regression analysis include at least two different individual data sets from different MR data sets”.
Berger, however, teaches 
wherein the two or more different individual data sets that are taken into account in the regression analysis include at least two different individual data sets from different MR data sets (Summary  ¶ 30—32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “regressive analysis on different data sets” as taught by Berger in the method of Von Wimmerspeg in view of Lang in view of Dunkel.
The justification for this modification would be to achieve set specificity and sensitivity. 
Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over vom  Wimmerspeg (US 2004/0004480 A1) in view Lang (CN-1849094-A) in 


view of Dunkel (WO-9216852-A1) in view of Hsieh (CN 108968996 A) in view of Tran (US 10052026 B1). 
Regarding claim 10
Von Wimmerspeg in view of Lang in view of Dunkel teach the 
processor to perform the method of claim 1.  
Von Wimmerspeg in view of Lang in view of Dunkel do not teach
wherein:
“a respiratory movement of the examination object is recorded during the generation of the MR data sets (Specific Implementation Methods ¶ 36); and                                        
the regression analysis is performed based on the recorded respiratory movement”.
Hsieh, however, teaches 
a respiratory movement of the examination object is recorded during the generation of the MR data sets (Specific Implementation Methods ¶ 36); and  
Von Wimmerspeg in view of Lang in view of Dunkel in view of Hsieh do not teach                                       
“the regression analysis is performed based on the recorded respiratory movement.” 
Tran, however, teaches 


the regression analysis is performed based on the recorded respiratory movement (column 58, lines 35—65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “respiratory gating” of Hsieh as well as the “regression analysis” of Tran in method of Von Wimmerspeg in view of Lang in view of Dunkel.
The justification for this modification would be to 1) avoid motion artifacts by imaging around certain phases of body motion such as breathing, and 2) recognize data's sequential characteristics and use patterns to predict the next likely scenario. 
Regarding claim 11
Von Wimmerspeg in view of Lang in view of Dunkel in view of Hsieh in view of Tran teach the processor to perform the method of claim 10.  
Hsieh applied to claim 11 further teaches 
 further comprising determining a future respiratory movement of the examination object (Specific Implementation Methods ¶ 36) 
Tran applied to claim 11 further teaches 
based on a result of the regression analysis (column 58, lines 35—65).



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over vom  Wimmerspeg (US 2004/0004480 A1) in view Lang (CN-1849094-A) in view of Dunkel (WO-9216852-A1) in view of  Claude (AU 2010306700 A1). 
Regarding claim 13 
Von Wimmerspeg in view of Lang in view of Dunkel teach the 
processor to perform the method of claim 1.  
	Von Wimmerspeg in view of Lang in view of Dunkel do not disclose
“A non-transitory computer-readable storage medium with an executable program stored thereon to store the computer program that performs the method of claim 1”.  
Claude, however, teaches 
A non-transitory computer-readable storage medium with an executable program stored thereon to store the computer program that performs the method of claim 1 (Page 141, Number 163). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “non-transitory computer readable medium” as taught by Claude in the method of Von Wimmerspeg in view of Lang in view of Dunkel.
The justification for this modification would be to have a permanent way of storing the MRI program in case of machine power-down. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852